FILED
                            NOT FOR PUBLICATION                             OCT 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



In the Matter of: HAWAIIAN AIRLINES,             No. 09-15827
INC., Chapter 11 bankruptcy,
                                                 D.C. No. 1:08-cv-00538-HG-KSC
               Debtor.

ROBERT C. KONOP,                                 MEMORANDUM *

               Appellant,

  v.

HAWAIIAN AIRLINES, INC., a Hawaii
Corporation,

               Appellee.



                     Appeal from the United States District Court
                              for the District of Hawaii
                      Helen Gillmor, District Judge, Presiding

                            Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Konop’s
request to have oral argument in Pasadena, California, is denied.
      Robert C. Konop appeals pro se from the district court’s judgment affirming

the bankruptcy court’s order granting a motion by Hawaiian Airlines Inc.,

(“Hawaiian”) to enforce the confirmation order and impose sanctions against

Konop. We have jurisdiction under 28 U.S.C. §158(d). We review decisions of

the bankruptcy court independently without deference to the district court’s

determinations. Leichty v. Neary (In re Strand), 375 F.3d 854, 857 (9th Cir. 2004).

We affirm.

      The bankruptcy court did not err in granting Hawaiian’s motion to enforce

the confirmation order because Konop knowingly and intentionally brought his

claims in violation of the discharge injunction. See Renwick v. Bennett (In re

Bennett), 298 F.3d 1059, 1069 (9th Cir. 2002) (bankruptcy court may enforce a

discharge injunction through sanctions where the party knew the discharge

injunction applied and intended the actions that violated the injunction). On the

same basis, the bankruptcy court did not abuse its discretion in imposing sanctions

against Konop. See id.; Price v. Lehtinen (In re Lehtinen), 564 F.3d 1052, 1058

(9th Cir. 2009) (the bankruptcy court’s imposition of sanctions is reviewed for an

abuse of discretion).

      We decline to address contentions Konop raises for the first time on appeal,

including his contention that his wrongful termination and retaliation claims


                                          2                                      09-15827
against Hawaiian do not require the filing of an administrative claim and are not

subject to discharge, and his contention that the bankruptcy court erred by

dismissing, in effect, his claims as to non-debtor third party defendants. See

Florida Partners Corp. v. Southeast Co. (In re Southeast Co.), 868 F.2d 335, 339-

40 (9th Cir. 1989) (declining to address issue not raised before bankruptcy court)

      Konop’s remaining contentions lack merit.

      Konop’s requests for judicial notice are denied.

      AFFIRMED.




                                          3                                      09-15827